PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/382,825
Filing Date: 12 Apr 2019
Appellant(s): NGUYEN et al.



__________________
Howard N. Shipley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 January 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 23 July 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
The issues raised by appellant in the appeal brief are twofold.  Firstly, appellant argues the interpretation applied during examination as it pertains to “adjacent to and in contact”.  Specifically, appellant argues Dillmann fails to disclose “wherein each of the busbars extend below the DC link capacitor and are each adjacent to and in contact with the heat sink” as the examiner has incorrectly interpreted “adjacent to and in contact”.  Appellant argues the examiners use of “in contact with” to mean “in thermal contact with” fails to be the broadest reasonable interpretation in light of the specification.  Appellant further states the examiner has failed to use the plain and ordinary meaning of “contact” which is “the state or condition of physical touching” as argued by appellant.  Additionally, appellant argues Dillmann fails to disclose the busbars and heat sink are “adjacent” to one another as there are intermediate layers whereas the current application has no intermediate layers.  Thus, appellant has taken the term “adjacent” to require direct physical contact.

heat” (i.e. electrical contact or thermal contact).  Based on the provided definitions the plain and ordinary meaning of contact includes thermal and electrical contact contrary to appellant’s arguments.  Additionally, the Oxford English dictionary defines adjacent as “Next to or very near something else; neighbouring; bordering, contiguous; adjoining”.  Thus using the plain and ordinary meaning of “adjacent”, the examiner contends that the busbars of Dillmann are adjacent (i.e. next to or very near) the heat sink.
Beyond a review of the plain and ordinary meaning of the words “contact” and “adjacent”, there is no clear indication in the specification as filed that appellant had intended “contact” to be limited to physical contact nor “adjacent” intended to be directly connected.  Contact is mentioned twice in the specification as filed, once in [0004], which states “DC busbars into contact with a heat sink” and [0006], which states “the busbars for cooling through contact with a heat sink”; neither indicating a direct physical contact nor is a direct physical contact between both busbars and the heat sink shown in Figure 4.  The purpose of the current application is to improve the heat transference (see [0006] & [0014] of the speciation as filed) and thus “contact” being interpreted as 
In an analysis of Dillmann, it is clear that Dillmann specifically teaches the heat sink is formed below the busbars and interconnected to each busbar via thermally conductive electrically insulative intermediate layers to form a stack wherein each layer of the stack is in direct physical contact with the layer directly adjacent thereto to provide a continual thermal transference pathway. Thus, all layers are in thermal contact with one another; furthermore, all layers are in physical contact with one another either directly or indirectly. Therefore, as noted in the advisory action mailed on 04 November 2021 and not addressed by appellant in the appeal brief, even if the interpretation of physical contact were to be used, Dillmann would still read on the claims, as the claims do not require a direct mechanical contact between the busbars and heat sink. 


The examiner disagrees with appellant.  Once again, the examiner will reiterate that aluminum does not include anodized aluminum (i.e. aluminum oxide) as said materials are different from one another (noted in the advisory action mailed on 04 November 2021).  Furthermore, appellant appears to overlook that claim 3 specifically requires (i.e. not preferable) the heat sink to be aluminum or copper.  There is no indication in the specification as filed that appellant was in possession of a heat sink comprising electrically insulative materials nor is there any indication that appellant was in possession of a heat sink configured such that the side touching the positive busbar is electrically insulated from the side that touches the negative busbar.  MPEP 2163.02 states, “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997)”.  The examiner notes the specification, both the written description and figures, as filed fails to provide any description to reasonably convey to one of ordinary skill in the art that appellant was in possession of the various modifications argued by appellant in the appeal brief.  As the current application discloses and claims the heat sink is formed of electrically conductive materials and provides no indication that the heat sink is formed in manner to provide electrically isolated regions, the examiner's previous observation, that a direct physical contact would short the positive and negative electrodes of the capacitor making said device inoperable, is accurate.  The inoperability of a direct physical connection between the heat sink and busbars, presents further support of the examiner’s interpretation, which is enabled, of “adjacent” and “contact”.  

Based on the above discussion, Appellant's arguments are without merit.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/David M Sinclair/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
Conferees:
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848
                                                                                                                                                                                                        /Darren Schuberg/TQAS, TC 2800                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.